DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-13 & 37-38 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered. 
The Information Disclosure Statement (IDS) filed on 02/01/2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 & 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2012/0071082 A1 to Karamanos in view of US Patent Publication Number 2016/0327287 A1 to Sprayberry.

A) As per Claim 1, Karamanos teaches an air handler device (Karamanos: Figure 53), comprising: 
a mixing plenum configured to receive multiple flows of air from multiple different ducts or intakes that feed the mixing plenum from multiple different directions (Karamanos: Figure 53, plenum with fan taking air from 5310 & 5320, in different directions);
a fan device (Karamanos: Figure 53, Item 5330) configured to receive a flow and to discharge a supply flow; and 
a supply plenum configured to receive the supply flow from the fan device (Karamanos: Figure 53, plenum leading to 5350a-c), wherein the supply plenum comprises: 
a plurality of duct interfaces (Karamanos: Figure 53, hole to 5350a-c) respectively configured to interface with a different one of a plurality of supply ducts; and 
a plurality of thermal transfer units, comprising respective coils (Karamanos: paragraph 0032), the plurality of thermal transfer units comprising a first thermal transfer unit and a second thermal transfer unit that are respectively situated in different ones of the plurality of duct interfaces.
Karamanos does not teach that the fan device configured to receive a mixing plenum flow from the mixing plenum;
the first thermal transfer unit affecting a first air flow is configured to heat the first air flow concurrently with the second thermal transfer affecting a second air flow being configured to a cool the second air flow.

a first thermal transfer unit affecting a first air flow is configured to heat the first air flow concurrently with the second thermal transfer affecting a second air flow being configured to a cool the second air flow (Sprayberry: Paragraph 0007).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Karamanos by the fan downstream of the mixing plenum, as taught by Sprayberry, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Karamanos with these aforementioned teachings of Sprayberry since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the fan location of Sprayberry for the fan location of Karamanos. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Karamanos by making the system such that the thermal units can be heated and cooled concurrently, as taught by Sprayberry, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Karamanos with these aforementioned teachings of Sprayberry with the motivation of being able to have more independent temperature control over different areas within the building.

B) As per Claim 2, Karamanos in view of Sprayberry teaches that a first flow of the multiple flows comprises return air of a heating, ventilation, and air conditioning (HVAC) system (Karamanos: Figure 53, Item 5320).

 a second flow of the multiple flows comprises fresh air (Karamanos: Figure 53, Item 5310).

D) As per Claim 4, Karamanos in view of Sprayberry teaches that a duct of the multiple different ducts that feed the mixing plenum comprises at least one of a group comprising: a thermal transfer device, comprising a coil, configured to exchange heat with a corresponding flow through the duct and a filter device configured to filter the corresponding flow (Karamanos: Figure 53, Item 5322).

E) As per Claim 5, Karamanos in view of Sprayberry teaches that the fan is a plenum fan, an axial fan (Karamanos: Figure 53, Item 5330 is axial), a mixed flow fan, or a centrifugal fan.

F) As per Claim 7, Karamanos in view of Sprayberry teaches that the plurality of thermal transfer units are individually configured to heat, cool, or match in temperature a flow of air independently of other members of the plurality of thermal transfer units (Sprayberry: Paragraph 0007).

G) As per Claim 8, Karamanos in view of Sprayberry teaches all the limitations except explicitly that the plurality of duct interfaces comprise four duct interfaces.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make four duct interfaces, since it has been held that where the general conditions of a claim are disclosed in the prior art (multiple duct interfaces), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that number of duct interfaces is a result effective variable because the more interfaces, the more independently climate controlled spaces within the building there can be, but the more complex and expensive the system.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the number of duct interfaces four, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

 the plurality of duct interfaces comprise three duct interfaces (Karamanos: Figure 53, three interfaces, 1 for each 5350a-c).

I) As per Claim 10, Karamanos in view of Sprayberry teaches that a plurality of supply air flows that flow into the plurality of duct interfaces flow in different directions (Karamanos: Figure 53, all three interfaces in different directions).

J) As per Claim 11, Karamanos teaches all the limitations at least two of a plurality of supply air flows that flow into two of the plurality of duct interfaces flow in a same direction.
However, Sprayberry teaches at least two of a plurality of supply air flows that flow into two of the plurality of duct interfaces flow in a same direction.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Karamanos by making two interfaces the same direction, as taught by Sprayberry, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Karamanos with these aforementioned teachings of Sprayberry since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the interface orientation of Sprayberry for the interface orientation of Karamanos. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

K) As per Claim 12, Karamanos in view of Sprayberry teaches that a blowthrough configuration in which the plurality of thermal transfer units are comprised by the supply plenum (Karamanos: Figure 53 is blowthrough with thermal units 5350a-c in supply plenum interfaces).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karamanos(Fig.53) in view of Sprayberry as applied to claim 1 above, and further in view of Karamanos(Fig.17).

A) As per Claim 6, Karamanos(Fig.53) in view of Sprayberry does not teach multiple fan devices situated between the mixing plenum and the supply plenum.
However, Karamanos(Fig.17) teaches multiple fan devices between the mixing and supply plenums (Karamanos: Figure 17 has multiple fans between inlet and outlet plenums).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Karamanos(Fig.53) in view of Sprayberry by having the fan device be a fan array, as taught by Karamanos, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Karamanos(Fig.53) in view of Sprayberry with these aforementioned teachings of Karamanos(Fig.17) since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the fan array of Karamanos(Fig.17) for the single fan device of Karamanos(Fig.53) in view of Sprayberry. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karamanos(Fig.53) in view of Sprayberry as applied to claim 1 above, and further in view of Karamanos(Fig.22).

A) As per Claim 13, Karamanos(Fig.53) in view of Sprayberry teaches all the limitations except explicitly an overhead discharge configuration or an under floor configuration.
However, Karamanos(Fig.22) teaches an overhead discharge configuration or an under floor configuration (Karamanos: Paragraph 0147, lines 16-19).
.


Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karamanos in view of Sprayberry as applied to claim 1 above, and further in view of US Patent Number 6,102,153 to Willke.

A) As per Claim 37, Karamanos in view of Sprayberry teaches all the limitations except that at least one of the multiple different ducts or intakes that feed the mixing plenum receives a flow of air, of the multiple flows of air, having an "S" or "Z" shaped airflow path.
However, Willke teaches that at least one of the multiple different ducts or intakes that feed the mixing plenum receives a flow of air, of the multiple flows of air, having an "S" or "Z" shaped airflow path (Willke: Figure 1, Item 24 is “s” shape as applicant invention).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Karamanos in view of Sprayberry by making the intakes be in an “S” or “Z” shape, as taught by Willke, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Karamanos in view of Sprayberry with these aforementioned teachings of Willke with the motivation of providing compact noise reduction in the air handler.

B) As per Claim 38, Karamanos in view of Sprayberry and Willke teaches that the "S" or "Z" shaped airflow path encompasses an intake of the fan device (Willke: Figure 1, Item 24 is “s” shape as applicant invention).

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-13 & 27-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive.
A) The Applicant asserts that Claims 6, 13 & 38 are unpatentable over Sprayberry in view of Karamanos. Though the Examiner does not disagree with that directly, after further consideration and search, other embodiments of Karamanos do allow for a proper rejection of Claims 6, 13 & 38 as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A) US Patent Publication Number 2001/0011007 A1 to Akhtar, drawn to an air handler with multiple supply and intake airflow directions
B) US Patent Publication Number 2008/0070493 A1 to Rimmer, drawn to an air handler with multiple supply and intake airflow directions
B) US Patent Number 4,986,170 to Ramakrishnan, drawn to an air handler with multiple supply and intake airflow directions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762